IN THE SUPREME COURT OF THE STATE OF NEVADA


                 VCC, LLC; ALL STAR STEEL, LLC;                              No. 69704
                 MARTIN IRON WORKS, INC.;
                 TANDEM INDUSTRIES, LLC; AND
                 TITAN DEMOLITION, LLC,
                 Petitioners,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,                                     FILED
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE                                          MAY 1 3 2016
                 ELISSA F. CADISH, DISTRICT JUDGE,                               TRAGIC K. LINDEMAN
                                                                              CLERK OF SUPREME COURT
                 Respondents,                                                SY
                                                                                    DEPUTY CLERK
                    and
                 CAROLYN LOVETT, AS HEIR AND AS
                 SPECIAL ADMINISTRATOR OF THE
                 ESTATE OF MARK BRIAN LOVETT;
                 JAMES RAY LOVETT, AS HEIR OF
                 MARK BRIAN LOVETT; AND THE
                 ESTATE OF MARK BRIAN LOVETT,
                 Real Parties in Interest.


                                     ORDER DISMISSING APPEAL

                            Pursuant to the stipulation of the parties, and cause
                 appearing, this writ petition is dismissed. The parties shall bear their
                 own costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   4....SVW,..t t

 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 10)-1947   e                                                                                      to
                                                                                           I -
                                                                                            (0
                 cc:   Hon. Elissa F. Cadish, District Judge
                       Olson, Cannon, Gormley, Angulo & Stoberski
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Lasater & Martin, P.C.
                       Lemons, Grundy & Eisenberg
                       Morris, Sullivan, Lemkul & Pitegoff/Las Vegas
                       Kemp, Jones & Coulthard, LLP
                       Eighth District Court Clerk




 SUPREME COURT
           OF
     NEVADA



CLERK'S ORDER
                                                    2
 01-1947    e